      Case 3:19-cr-00452-X Document 48 Filed 12/20/19                Page 1 of 4 PageID 128



                        IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

 UNITED STATES OF AMERICA                         §
                                                  §
 v.                                               §              DOCKET NO. 3:19-CR-00452-X
                                                  §
 BRIAN CARPENTER                                  §

      DEFENDANT’S MOTION TO PRODUCE ARRANGEMENTS MADE WITH OR
       ENTENDED TO GOVERNMENT WITNESSES WITH BRIEF IN SUPPORT

TO THE HONORABLE JUDGE OF SAID COURT:

         COMES NOW the Defendant, Brian Carpenter, by and through his counsel of record, and

respectfully submits this Motion to Produce Arrangements Made With or Extended to Government

Witnesses with Brief in Support and respectfully moves the Court for an Order directing the

Government to reveal any arrangements, promises, or benefits made with or extended to any

Government witnesses, no later than thirty days prior to trial, and in support thereof would show

the Court as follows:

                                            I. MOTION

         The Defendant respectfully moves for an Order directing the Government to notify the

Defendant, in writing and in detail, the extent and scope of all plea agreements, supplements to such

agreements (whether under seal or not), offers of immunity, promises of leniency, threats of

prosecution, promises of assistance, or any other benefits which have been or will be extended to

any person who may be called as a witness by the Government, or who has provided any information

to the Government or cooperated with the Government in any way regarding the charges against

the Defendant, Brian Carpenter. The Defendant respectfully requests that the Court order the

foregoing to be produced no later than thirty days prior to trial.



Defendant’s Motion to Produce Arrangements Made With or Extended to Government
Witnesses with Brief in Support
Page 1 of 4
   Case 3:19-cr-00452-X Document 48 Filed 12/20/19                    Page 2 of 4 PageID 129



                                              II. BRIEF

       A Defendant is constitutionally entitled to be informed of and to display to a jury at trial

any agreements, promises of immunity or leniency, threats of prosecution, promises of assistance,

or any benefits extended to any Government witness in order to secure his or her testimony. The

withholding of such evidence constitutes a denial to the Defendant of his constitutionally protected

rights to due process and fundamental fairness. See, e.g., Giglio v. United States, 405 U.S. 150 (1972);

Brady v. Maryland, 737 U.S. 83 (1963). Such evidence is not only exculpatory in the sense that it

is a legitimate ground for impeachment of any witness that the Government may call against the

Defendant, Williams v. Dutton, 400 F.2d 797 (5th Cir. 1968), but it is also discoverable by the

Defendant in order to show a Government witness’ bias or prejudice in testifying at trial. Davis v.

Alaska, 415 U.S. 308 (1974).

       WHEREFORE, PREMISES CONSIDERED, the Defendant respectfully prays that this

motion be in all things GRANTED.




Defendant’s Motion to Produce Arrangements Made With or Extended to Government
Witnesses with Brief in Support
Page 2 of 4
   Case 3:19-cr-00452-X Document 48 Filed 12/20/19          Page 3 of 4 PageID 130



                                        Respectfully submitted,


                                         /s/ Daniel K. Hagood, P.C.       K

                                        DANIEL K. HAGOOD, P.C.
                                        Texas Bar No. 08698300
                                        2515 McKinney Avenue
                                        Chateau Plaza, Suite 940
                                        Dallas, Texas 75201
                                        214.720.4040 telephone
                                        214.237.0905 facsimile
                                        dhagood@sorrelshagood.com

                                        ROBERT T. JARVIS
                                        Texas Bar No. 10586500
                                        Jarvis & Hamilton Law Firm
                                        123 West Houston Street
                                        Sherman, TX 75090
                                        903-892-8500 telephone
                                        903-892-8550 facsimile
                                        bob@jarvishamilton.com

                                        ALEXANDRA HUNT
                                        Texas Bar No. 24095711
                                        2515 McKinney Avenue
                                        Chateau Plaza, Suite 940
                                        Dallas, Texas 75201
                                        214.720.4040 telephone
                                        214.237.0905 facsimile
                                        ahunt@sorrelshagood.com

                                        COUNSEL FOR DEFENDANT CARPENTER




Defendant’s Motion to Produce Arrangements Made With or Extended to Government
Witnesses with Brief in Support
Page 3 of 4
   Case 3:19-cr-00452-X Document 48 Filed 12/20/19                Page 4 of 4 PageID 131



                             CERTIFICATE OF CONFERENCE

       I hereby certify that I have attempted to confer with USDOJ Trial Attorney Brynn Schiess

regarding the foregoing motion, but have not yet been able to do so. Accordingly, the foregoing

motion is submitted on the presumption that she is opposed to the filing of same. I further certify

that I have conferred with counsel of record for Defendant Hawrylak regarding the foregoing

motion and that he is unopposed to the filing of same.

                                              /s/ Daniel K. Hagood            K
                                             DANIEL K. HAGOOD, P.C.


                                CERTIFICATE OF SERVICE

       I hereby certify that on the 20th day of December, 2019, a true and correct copy of the

foregoing motion was filed with the Clerk of the Court for the United States District Court,

Northern District of Texas using the electronic case filing system, which provides for service upon

all counsel of record.

                                              /s/ Daniel K. Hagood            K
                                             DANIEL K. HAGOOD, P.C.




Defendant’s Motion to Produce Arrangements Made With or Extended to Government
Witnesses with Brief in Support
Page 4 of 4
